Citation Nr: 1039258	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  05-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic post-operative 
right forearm squamous cell carcinoma, including secondary to 
service-connected shell fragment wound (SFW) residuals and 
inservice exposure to herbicides.  

2.  Entitlement to service connection for a chronic bilateral 
hand disorder, with peripheral neuropathy and numbness, including 
secondary to service-connected SFW residuals and inservice 
exposure to herbicides.  

3.  Entitlement to service connection for a chronic bilateral 
foot disorder, with peripheral neuropathy and numbness, including 
secondary to service-connected SFW residuals and inservice 
exposure to herbicides.  

4.  Entitlement to service connection for a chronic low back 
disorder, with degenerative arthritis, including secondary to 
service-connected SFW residuals.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected posttraumatic stress disorder (PTSD).  

7.  Entitlement to an initial compensable evaluation for service-
connected right (major) hand SFW residuals.  

8.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2004, February 2005, and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

A hearing was held on September 18, 2008, in Waco, Texas, before 
the undersigned Acting Veterans Law Judge who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.

The issues of entitlement to service connection for post-
operative right forearm squamous cell carcinoma, bilateral hand 
disorder, bilateral foot disorder, and chronic low back disorder, 
and entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The evidence of record shows that the Veteran's bilateral 
hearing loss can not be reasonably disassociated from his 
military service.

3.  The evidence of record shows that the Veteran's PTSD 
symptomatology has resulted in depressed mood, anxiety, some 
memory loss, sleep impairment, and panic attacks.  However, the 
evidence does not show that the symptomatology associated with 
the Veteran's service-connected PTSD more closely approximates 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; difficulty 
in understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; difficulty in establishing and maintaining 
effective work and social relationships.

4.  The Veteran's right (major) hand SFW residuals are 
superficial, not painful on examination, are not manifested by 
limitation of motion, and do not approach the area size required 
for a compensable disability rating.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral 
hearing loss was incurred in active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1154(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for an initial evaluation of 30 percent, but no greater, 
for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an initial compensable evaluation for 
service-connected right (major) hand SFW residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 
7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and                  
38 C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.   Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

With respect to the Veteran's claim for service connection for 
bilateral hearing loss, the Veteran was sent a letter in April 
2005.  The April 2005 letter notified the Veteran regarding how 
to substantiate a claim for service connection.  In a March 2006 
letter, the Veteran was informed as to the assignment of 
disability ratings and effective dates.  The letters addressed 
all of the notice requirements and were sent prior to the initial 
unfavorable decision by the AOJ in July 2006.  Thus, the 
notification requirements with respect to the claim for service 
connection for bilateral hearing loss have been met.  

With regard to the Veteran's claims for higher disability ratings 
for PTSD and right hand SFW residuals, the law requires VA to 
notify the claimant that, to substantiate a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 
3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, 
should an increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Finally, the 
notice must provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to obtain) 
that are relevant to establishing her or his entitlement to 
increased compensation.  However, the notice required by section 
5103(a) need not be specific to the particular Veteran's 
circumstances; that is, VA need not notify a Veteran of 
alternative diagnostic codes that may be considered or notify of 
any need for evidence demonstrating the effect that the worsening 
of the disability has on the particular Veteran's daily life. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

With respect to the claim for a higher disability rating for SFW 
residuals, the notification requirements have been met.  The 
Veteran was sent a letter in June 2005 which notified him that, 
to substantiate a claim for increased compensation, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009). The notice also provided examples of the types of 
medical and lay evidence that the Veteran may submit (or ask the 
VA to obtain) that are relevant to establishing his entitlement 
to increased compensation.  Specifically, he was informed in the 
letter of the types of evidence that might show such a worsening, 
including statements from a doctor containing the physical and 
clinical findings; results of laboratory tests or x-rays; the 
dates of examinations and tests; and statements from other 
individuals who were able to describe from their knowledge and 
personal observations in what manner the disability had become 
worse.  In a March 2006 letter, the Veteran was also informed as 
to the assignment of disability ratings and effective dates.  
These notice requirements were provided before the initial 
adjudication of the claim in July 2006 and, therefore, there was 
no defect with regard to the timing of the notice as to these 
requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the claim for a higher disability rating for 
PTSD, the Veteran is challenging the initial disability rating 
assigned following the grant of service connection for PTSD.  In 
Dingess, the United States Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all available VA treatment records and private 
treatment records are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claims.  The Veteran's claims were remanded in February 2009 to 
provide VA examinations and to send notification to the Veteran 
regarding any medical treatment that he received for his 
disabilities.  The Veteran was sent notification in March 2009 
and the Veteran responded that he was treated at the VA 
facilities and would forward the records.  The Board observes 
that the VA treatments records have been associated with the 
claims file.  In addition, the Veteran was afforded VA 
examinations in June 2009 with respect to his claim for service 
connection for bilateral hearing loss and claims for higher 
disability ratings for service-connected PTSD and right hand SFW 
residuals.  Therefore, the Board finds that the February 2009 
remand directives were substantially completed.  See Dyment v. 
West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 
(2008).  Cumulatively, the Veteran has been afforded VA 
examinations in September 2007 and June 2009 with respect to his 
claim for service connection for bilateral hearing loss.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the examinations and opinions obtained are more 
than adequate, as the reports were predicated on reviews of the 
claims file and all pertinent evidence of record, and the 
examiners provided opinions with supporting rationale.  The 
Veteran was afforded VA examinations in July 2005, February 2006, 
July 2007, and June 2009 with respect to his claim for a higher 
disability rating for PTSD and afforded VA examinations in August 
2004, September 2007, and June 2009 with respect to his claim for 
a higher disability rating for right hand SFW residuals.  The 
examinations were based on reviews of the claims file and fully 
addressed the rating criteria that are relevant to rating the 
service-connected disabilities in this case.  Thus, there is 
adequate medical evidence of record to rate the Veteran's 
service-connected disabilities.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a Veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at that 
time, he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 5 
Vet. App. at 160.

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree of 10 
percent or more within one year of the Veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Bilateral Hearing Loss

At the outset, the Board notes that the Veteran has been 
diagnosed with a current bilateral hearing loss disability.  
Thus, the first element of Hickson is satisfied, in that the 
Veteran has demonstrated the existence of current diagnosis of 
bilateral hearing loss.  

Turning to the question of in-service disease or injury, the 
Board recognizes the Veteran's contentions that his current 
bilateral hearing loss was incurred in active service.   
Specifically, the Veteran stated that he was exposed to noise 
during combat in Vietnam.  He explained that he was exposed to 
grenades, gun fire, and mortar fire.  The Veteran's DD form 214 
reveals that the Veteran was a rifleman and was awarded the 
Purple Heart with 1 gold star for his service in Vietnam - 
indicating that the Veteran was exposed to combat.  Accordingly, 
he is entitled to consideration of 38 U.S.C.A. § 1154(b), which 
provides that in the case of any Veteran who engaged in combat 
with the enemy in active military service during a period of war, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been incurred 
or aggravated by such service, satisfactory lay or other evidence 
of service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation.  The provisions of 38 U.S.C.A. § 1154 
do not eliminate the requirement for medical evidence of either a 
current disability or a nexus.  See Brock v. Brown, 10 Vet. App. 
155, 162 ("reduced evidentiary burden provided for combat 
Veterans by 38 U.S.C. § 1154(b) relate[s] only to the question of 
service incurrence, 'that is, what happened then - not the 
questions of either current disability or nexus to service, as to 
both of which competent medical evidence is generally required'" 
(quoting Caluza v. Brown, 7 Vet. App. 458, 507 (1995)).  As the 
Veteran's account of noise exposure is consistent with the 
conditions and circumstances of his service, the Board accepts 
the Veteran's assertions that he suffered noise exposure during 
combat in Vietnam.

The Board acknowledges the Veteran's assertions that his hearing 
loss is a result of his military service, and that the Veteran is 
competent to give evidence about what he experienced in service.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  
With respect to any possible connection between the Veteran's 
current hearing loss and his military service, the Board must 
rely on the relevant medical evidence to make a determination.

Despite the Veteran's in-service noise exposure, the service 
treatment records are negative for any complaints, treatment, or 
diagnosis of bilateral hearing loss.  His October 1965 induction 
examination shows that the audiometric findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5) 
-5 (5)
5 (10)
LEFT
5 (20)
-5 (5)
 -5 (5)
5 (15)
5 (10)

The March 1968 separation examination report shows that the 
audiometric findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
15
15
10
15
15

The aforementioned findings show that the Veteran's bilateral 
hearing was within normal limits.  The examination report was 
negative for any complaints or findings of hearing loss.  

Following separation from active service, the first evidence of 
bilateral hearing loss is in the 2000s, more than 30 years after 
the Veteran's separation from active service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).

However, the Board notes that there is conflicting medical 
evidence as to the etiology of the Veteran's bilateral hearing 
loss.  

The Veteran's private audiologist, J.A.C., submitted a letter and 
records in February 2005.  J.A.C. explained that the Veteran had 
a mild to moderate hearing loss in both ears.  She noted that the 
Veteran served in Vietnam and was exposed to excessive noise from 
land mines as well as mortars, rifle and hand gun fire, and hand 
grenades.  She stated that she had not reviewed the Veteran's 
military records and according to him, testing was not conducted 
at separation from service.  Following discharge from service, 
the Veteran worked as a mason supervisor and he stated that he 
had not been exposed to any noisy hobbies.  J.A.C. explained that 
based on the Veteran's military experience, it was at least as 
likely as not that his hearing loss was caused by or contributed 
to by his noise exposure while in the military.  

The Veteran was afforded a VA examination in September 2007.  The 
Veteran reported that he had combat duty and suffered noise 
exposure from a grenade and from a land mine.  The Veteran also 
indicated military noise exposure from a combination of grenades, 
land mines, bombs, and small arms fire.  Subsequent to separation 
from service, the Veteran reported that he worked as bricklayer 
until retirement two years ago.  The Veteran indicated use of ear 
protection to a certain extent when he would work around heavy 
equipment as related to his civilian occupation.  The Veteran 
provided a long history of progressive hearing loss, which he 
felt had onset while on active duty.  The review of service 
treatment records was negative for hearing loss during active 
duty.  At separation from service in March 1968, the Veteran had 
completely normal audiometric thresholds recorded at all 
frequencies tested.  There were no significant threshold shifts 
noted at any frequency at separation from service.  The examiner 
provided a current diagnosis of bilateral high frequency 
sensorineural hearing loss.  The examiner explained that the 
Veteran felt that he had hearing loss since he was on active 
duty.  However the examiner opined that there was clear and 
convincing evidence that the Veteran had completely normal 
audiometric thresholds at all frequencies recorded at separation 
from service in 1968.  The Veteran had significant decline 
subsequent to March 1968.  The most likely etiology would be a 
combination of genetic and environmental factors that have 
occurred subsequent to separation from active service.  Hearing 
loss caused by acoustic trauma occurs at the time of exposure and 
not years later.  Therefore, the examiner opined that it was less 
likely than not that the Veteran's hearing loss was related to 
military noise exposure/acoustic trauma.  

The Veteran was also afforded a VA examination in June 2009.  The 
Veteran indicated a history of military noise exposure from rifle 
fire, grenades, mortars, bombs, artillery during service.  The 
Veteran also reported significant non-military occupational noise 
exposure from saws while working as a bricklayer.  An addendum to 
the examination report was completed in July 2009 so that the 
examiner could review the Veteran's claims file.  The examiner 
noted that the review revealed audiometric findings within normal 
limits on enlistment audiogram dated October 1965.  Audiometric 
thresholds were within normal limits on separation in March 1968.  
No other information regarding the Veteran's hearing was noted.  
After review of the service treatment records, personal interview 
and audiometric testing, the examiner opined that the Veteran's 
hearing loss was less likely than not a result of noise exposure 
during military service.    

In reviewing the evidence of record, the Veteran has reported a 
competent and credible history of inservice noise exposure, which 
is supported by the service personnel records obtained.  

Moreover, there are conflicting medical opinions as to whether 
the Veteran's current hearing loss is related to his military 
service.  In addition, each of these opinions do present some 
credibility concerns.  Specifically, the private examiner's 
opinion was not based upon a complete review of the Veteran's 
available service treatment records.  Moreover, the VA examiner's 
rested their opinions largely on the normal audiological findings 
shown on the Veteran's March 1968 audiological evaluation, and 
failed to consider the upward shift shown in a majority of the 
tested audiological thresholds when comparing the Veteran's 
October 1965 induction audiological examination and his March 
1968 separation audiological examination.  See Hensley v. Brown, 
5 Vet. App. 155 (1993) (holding that if hearing loss as defined 
by 38 C.F.R. § 3.385 is not shown in service or at separation 
from service, service connection can be established if medical 
evidence shows that it is actually due to incidents during 
service).  If the record shows (a) acoustic trauma due to 
significant noise exposure in service and audiometric test 
results reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the requirements of 
38 C.F.R. § 3.385, VA must consider whether there is a medically 
sound basis to attribute the post-service findings to the injury 
in service, or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.  

The law does not require evidence of a hearing disability in 
service.  Instead, there need only be a basis for attributing the 
current disorder to an injury in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Based on the foregoing, there is at 
least an approximate balance of positive and negative evidence 
regarding the issue at hand, and the evidence raises at least a 
reasonable doubt as to whether the Veteran's current bilateral 
hearing loss was incurred in service.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, that doubt will be resolved in the 
Veteran's favor, and therefore, service connection for bilateral 
hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

PTSD

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where a Veteran appeals the initial rating 
assigned for a disability when a claim for service connection for 
that disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
initial rating on appeal was erroneous . . . ." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

As described above, the Veteran's service-connected PTSD is 
currently rated as 10 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is granted for total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

The use of the term 'such as' in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase 'such symptoms 
as,' followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
Veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.

GAF scores are a scale reflecting the 'psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), 
p. 32).

GAF scores ranging between 61 and 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
"formula" that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations based 
on each individual's symptomatology and level of functioning.  
Furthermore, the Board need not accept a GAF score as probative.  
See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of 
the Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion and 
reject others).

The evidence of record indicates that the Veteran's PTSD symptoms 
match some of the rating criteria under the 10 percent rating 
(decreased work efficiency and ability to perform occupational 
tasks), the 30 percent rating (intermittent periods of inability 
to perform occupational tasks, although generally functioning 
satisfactorily with routine behavior, self-care and conversation 
normal, depressed mood, anxiety, suspiciousness and chronic sleep 
impairment ) and the 50 percent rating (disturbances in 
motivation and mood, difficulty in establishing and maintaining 
effective relationships).  

The Board finds that the clinical evidence more closely assesses 
the Veteran's occupational and social impairment at the 30 
percent disability rating.  The Veteran's PTSD symptoms include 
nightmares, sleep disturbances, intrusive thoughts, social 
isolation, depression, anger, irritability, panic attacks, and 
increased startle response.  The VA treatment records reveal that 
the Veteran consistently reported chronic sleep impairment, 
depression, and anxiety.  In addition, during the September 2008 
hearing, the Veteran testified that he experienced panic attacks 
more than twice per week.  Thus, the Veteran exhibits most of the 
criteria for a 30 percent disability rating, along with several 
psychiatric symptoms not listed in the rating schedule such as 
difficulty getting along with others, increased startle response 
and avoidant behaviors, see Mauerhan, supra, the Board concludes 
that the Veteran's overall level of disability more nearly 
approximates a 30 percent disability rating.  Although the 
Veteran's PTSD was described as mild at certain points during the 
appeal, in evaluating all of the evidence of record, the Board 
finds that the Veteran's symptoms more nearly approximate mild to 
moderate social and occupational impairment or a 30 percent 
disability rating.   

Additionally, the Board notes that the Veteran was assigned GAF 
scores ranging from 47 to 75, with the major of GAF scores noted 
as 60, indicating moderate impairment.  As such, the GAF scores 
indicating moderate impairment are more consistent with the 
medical evidence of record that addresses the Veteran's actual 
symptoms and level of functioning.  The Board notes that the 
medical evidence more typically exhibits moderate symptoms or 
some difficulty in social functioning as indicated by the 
Veteran's frequent interactions with family and friends. 
Accordingly, the Board finds that such characterization also more 
closely approximates the schedular criteria associated with the 
currently assigned 30 percent evaluation for his PTSD.

However, the Board notes that the Veteran does not meet most, if 
any, of the specifically enumerated criteria for disability 
rating in excess of 30 percent.  Specifically, as to the 50 
percent criteria, the evidence does not show that the Veteran has 
impaired judgment, difficulty in understanding complex commands, 
or impairment of abstract thinking with circumstantial or 
stereotyped speech.  Rather, the VA examination reports show that 
the Veteran had normal speech and thought processes.  Indeed, the 
examination reports show that the Veteran was alert and oriented 
with fair judgment and insight.  Although the Board recognizes 
the Veteran's statements that he experiences panic attacks at 
least twice per week, has difficulties with his memory, and 
disturbances of mood including depression, the Veteran's overall 
disability picture, as shown by the medical evidence of record, 
more nearly approximates the 30 percent disability rating.  In 
this respect, although the Veteran reported difficulties with 
memory, the June 2009 VA examiner explained that the Veteran only 
reported a mild decline in concentration and short-term memory 
with age, and he stated that this mainly related to a lack of 
focus or attention.  The examiner noted that the Veteran's long 
term memory was good.  The August 2008 VA treatment record also 
noted that the Veteran's memory was good.  Furthermore, although 
the Veteran states that his PTSD is severe, the June 2009 VA 
examiner stated that the Veteran did not report significant 
impact of symptoms on social or occupational functioning.  
Indeed, the Veteran attributed his lack of work mainly to 
physical declines, which prevented him from lifting heavy bricks.  
In addition, the evidence does not reflect that the Veteran's 
PTSD causes difficulty in establishing and maintaining effective 
work and social relationships.   During the June 2009 VA 
examination, the Veteran stated that he was very socially 
outgoing and that he even went to Walmart and functioned as a 
greeter even though he was not employed by them.  The Veteran 
also explained that he stopped working due to his physical 
health, not his PTSD.  In addition, the February 2006 VA examiner 
noted that the Veteran reported that he had difficulty with a bad 
back and was unable to continue work as a bricklayer due to 
physical disabilities.  He denied that stress or depression was 
involved in any way in his inability to work and prior to this 
had a successful occupational history for approximately 15 years 
as a bricklayer.  The February 2006 VA examiner noted that the 
Veteran had a number of close friends, one of whom he had known 
for approximately 22 years and sees nearly everyday and that he 
had a close relationship with his children.  Again, he denied 
that the reason he was unable to work was due to depression or 
anxiety and that he felt he would be able to work if his physical 
and medical problems were to permit it.  

The Board does recognize that the Veteran's social worker, in a 
January 2006 letter, characterized the Veteran's PTSD as severe.  
In addition, the July 2007 VA examiner noted that the Veteran had 
reduced reliability and productivity due to PTSD symptoms and 
further explained that the Veteran's symptoms such as sleep, 
anxiety, and suspiciousness have led to reduced occupational and 
social functioning at times.  Even so, the examiner also 
characterized the Veteran's PTSD as mild.  Nonetheless, when 
comparing the July 2007 VA examination report and the January 
2006 letter to the majority of the other medical evidence of 
record and the Veteran's symptomatology, the evidence does not 
reflect that a 50 percent disability rating is warranted.  

Likewise, as to the 70 percent criteria, there is no evidence of 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability with 
periods of violence), spatial disorientation; neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances (including work or a worklike setting) or an 
inability to establish and maintain effective relationships.  The 
VA examination reports show that the Veteran's speech has been 
consistently characterized as normal and that the Veteran is able 
to take care of normal daily activities.  In addition, the 
Veteran has been oriented to person, place, and time at all VA 
examinations.  There is no indication that the Veteran neglects 
his personal hygiene or appearance.  Lastly, the Veteran has not 
shown an inability to establish and maintain effective 
relationships.  Although the Veteran has complained of loneliness 
and difficulty with crowds, the evidence also shows that he 
visits with his grandchildren, talks with neighbors and converses 
with strangers at Walmart.  

Similarly, as to the 100 percent criteria, the Board notes that 
the Veteran's medical records do not contain evidence which 
supports a finding that he has gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
persistent danger of hurting self or others, disorientation as to 
time or place, or memory loss for names of close relatives, own 
occupation, or own name.  The Board notes that the Veteran has 
reported vague hallucinations such as seeing shadows, but there 
is no evidence that they are persistent.  See July 2007 VA 
examination.  In any event, the Veteran does not exhibit any 
other symptoms in the criteria for a 100 percent disability 
rating.  

As to the Veteran's statements in support of his claim as well as 
the lay statements submitted by J.W. and R.S., attesting to the 
severity of his symptoms, while they are competent to provide 
evidence regarding the symptomatology of the Veteran, they are 
not competent to provide opinions as to the severity of the 
Veteran's symptomatology because such evidence must come from a 
medical professional because the severity of a psychiatric 
symptomatology requires special medical training.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In sum, the evidence of record demonstrates that the Veteran has 
successfully maintained relationships.  The record also 
demonstrates that he is able to function independently, and has 
no delusions or cognitive impairment.  He does, however, exhibit 
the occasional issues with anger and irritability, avoidance and 
isolation issues, and some sleep impairment due to nightmares.  
Based on the foregoing, the Board resolves the benefit of the 
doubt in favor of the Veteran and finds that the Veteran's PTSD 
more closely approximates the criteria for a 30 percent 
disability rating but no higher.  38 U.S.C.A. § 5107(b).  This is 
true throughout the period of time during which his claim has 
been pending and therefore consideration of staged ratings is not 
warranted.  Fenderson, supra.  

The Board has also considered referral for extra-schedular 
consideration.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See         38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected PTSD is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
symptoms with the established criteria found in the rating 
schedule for mental disorders shows that the rating criteria 
reasonably describe ratings for mental disorders, but the Veteran 
simply does not exhibit those symptoms.  The Board further 
observes that, even if the available schedular evaluation for the 
disability is inadequate (which it manifestly is not), there is 
no evidence in the medical records of an exceptional or unusual 
clinical picture.  The record does not show that the Veteran has 
required frequent hospitalizations for his service-connected 
disability.  In addition, there is nothing in the record which 
suggests that the above condition markedly impacted the Veteran's 
ability to work.  Although the August 2008 VA treatment record 
noted that the Veteran's disability affected his employability, 
the Veteran reported during two VA examinations that his PTSD 
symptoms did not affect his ability to work and that he retired 
due to his back disability.   During the July 2005 VA 
examination, the Veteran stated that he worked for 30 years as a 
brick mason and brick contractor and did not let his PTSD 
interfere with his employment.  In any event, it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 1155.  
Therefore, the Board finds that the criteria for submission for 
assignment of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Right hand, SFW residuals

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the 
ability of the body as a whole, or of the psyche, or of a system 
or organ of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit 
of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  In an increased rating case the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board also notes that 
the Court has held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected disability.

During the pendency of the Veteran's appeal, the rating criteria 
for scars was revised effective October 23, 2008.  However, the 
Board notes that the latter revisions are applicable only to 
applications for benefits received by VA on or after October 23, 
2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Thus, as the 
Veteran filed his claim for an increased rating in prior to the 
revision and did not request consideration of the new rating 
criteria, only the rating criteria effective prior to October 23, 
2008 apply to this case.   

Diagnostic Code 7801 directs that scars other than on the head, 
face, or neck that are deep or cause limited motion are evaluated 
as 10 percent disabling for areas exceeding 6 square inches, 20 
percent disabling for areas exceeding 12 square inches, 30 
percent disabling for areas exceeding 72 square inches, and 40 
percent disabling for areas exceeding 144 square inches.  Notes 
following the rating criteria explain (1) scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, and 
(2) a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides that scars other than head, face, 
or neck scars that are superficial and do not cause limited 
motion will be rated as 10 percent disabling for areas of 144 
square inches or greater.  Notes following the rating criteria 
explain (1) scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined in 
accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is 
one not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118 (2008).

Diagnostic Code 7803 notes that unstable superficial scars are 
evaluated as 10 percent disabling.  Note (1) following indicates 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

The next criteria, that of Diagnostic Code 7804, provide that 
superficial scars that are painful on examination are rated as 10 
percent disabling.  Note (1) following states that a superficial 
scar is one not associated with underlying soft tissue damage.  
Note (2) states that a 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation (See 38 
C.F.R. § 4.68 of this part on the amputation rule).

Finally, Diagnostic Code 7805 directs that other scars shall be 
rated on the limitation of function of the affected part.  38 
C.F.R. § 4.118 (2008). 

The Veteran's residual scars of the right hand are currently 
evaluated as non-compensable, whether under 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805.  The Board 
recognizes that the Veteran is also service-connected for SFW 
residuals of the right forearm; however, this issue is not 
currently before the Board.  Therefore, the Board will only 
address the scars of the right hand and finger.  

The Veteran contends that he is entitled to a compensable 
disability rating for his service-connected residual scars of the 
right hand.  The Veteran testified during the September 2008 
hearing that his scars were tender.  

The service treatment records show that the Veteran had two 
separate injuries to the right hand.  The January 1967 record 
noted that the Veteran had a superficial fragmentation wound to 
the right index finger.  In June 1967, the Veteran suffered a 
shell fragment wound to the right hand when he tripped a booby 
trap while on partrol.  The wounds were cleaned, debrided, and 
dry sterile dressings were in place.  The March 1968 separation 
examination report noted that the Veteran had a scar on the right 
hand.  The October 2004 rating decision noted the injuries to the 
right hand and right index finger and granted service connection, 
assigning a 0 percent disability rating.  

The VA treatment records are absent for any complaints or 
treatment related to the residual scars of the right hand.  

The Veteran was provided a VA examination in August 2004.  The 
Veteran complained of some weakness of his hand with gripping and 
writing.  The physical examination showed a punctuate scar about 
the right forearm measuring half a centimeter in seize.  There 
was also a scar on the lateral aspect of the right hand adjacent 
to the right 5th metacarpal.  It produced some decrease in 
sensation to the right 4th and 5th fingers.  All the scars had no 
tenderness and no adherence.  The texture was smooth.  There was 
no ulceration and no elevation or depression.  There was no 
underlying tissue loss.  No edema or keloid was present.  The 
color of the scars was white in color.  There was no 
disfigurement or limitation of function by the scar on the right 
lateral hand.  

The Veteran was afforded a VA examination in September 2007.  The 
Veteran had a scar about the right forearm and a scar just below 
and medial to that measuring 1.5 centimeters in diameter.  Both 
of these scars were not painful on examination.  They were not 
adherent to adjacent tissue.  The texture was normal and the 
scars were stable.  There was no elevation or depression and the 
scars were superficial.  There was no inflammation or edema of 
either of the scars.  They were lighter in color than adjacent 
skin.  There was no induration or inflexibility of the scars.  
There was no limitation of motion or function caused by these 
scars.  

The Veteran was provided another VA examination in June 2009.  
The examiner noted that the Veteran sustained shrapnel injuries 
to the right hand.  All of the wound scars were superficial and 
unchanged from an examination less than two years ago.  He had no 
symptoms.   They did not change location or size.  They were 
nontender, nonadherent, reveal no ulceration or breakdown.  They 
did not limit any function of any joint and were non-disfiguring.  

Based on the foregoing evidence, the Board finds that the 
criteria has not been met for a compensable disability rating 
under the Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 for 
the Veteran's residual scars at any point during the appeal 
period.  See Fenderson, supra.  On physical examination, the 
scars were not tender or painful to the touch.  In addition, 
there is no evidence of any underlying tissue damage.  Similarly, 
there is no evidence that the scars have impacted the Veteran's 
functioning abilities.  All three VA examination reports noted 
that the scars did not limit any function of any joint and did 
not result in any limitation of motion.  Therefore, Diagnostic 
Code 7805 is not for application.  Furthermore, the scars do not 
approach the area size needed for a compensable disability 
rating.  The Board acknowledges that under Diagnostic Code 7804, 
a 10 percent disability rating is warranted when a superficial 
scar, one that is not associated with underlying soft tissue 
damage, is painful on examination.  Although the Veteran 
complained of tenderness during his hearing testimony, the three 
VA examinations conducted did not reveal any evidence of pain or 
tenderness on examination, as required by the higher disability 
rating of 10 percent.  In light of the above, the Board finds 
that the evidence does not allow for a compensable disability 
rating under the pertinent criteria.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against the 
assignment of a compensable disability rating for service-
connected right (major) hand, SFW residuals.  Thus, the benefit 
of the doubt doctrine is not applicable and the claim is denied.  
See 38 U.S.C.A.               § 5107(b); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991). 

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See          38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
residual scars is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's symptoms with the 
established criteria found in the rating schedule for scars shows 
that the rating criteria reasonably describe ratings for scars, 
but the Veteran simply does not exhibit those symptoms.  However, 
even if the schedular criteria were inadequate (as they 
manifestly are not), there is no evidence of any period of 
hospitalization.  Furthermore, the evidence does not show that 
the Veteran has marked interference with employment due to his 
disabilities.  Although the Veteran has stated that his SFW 
residuals caused him to quit work, the objective medical evidence 
of record does not reveal any symptoms related to the Veteran's 
service-conneced SFW residuals of the right hand.  The Board 
concludes that there is nothing in the record to suggest that the 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular standards.  
Therefore, the Board finds that the criteria for submission for 
assignment of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

ORDER

Service connection for bilateral hearing loss is granted, subject 
to the rules and regulations governing the payment of VA monetary 
benefits.

Entitlement to an initial evaluation of 30 percent, but no 
greater, for PTSD is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

Entitlement to an initial compensable evaluation for right 
(major) hand, SFW residuals is denied.  


REMAND

Reasons for Remand:  To provide  new VA examinations, issue a 
Supplemental Statement of the Case, and defer an inextricably 
intertwined issue.  

The Veteran was afforded VA examinations in June 2009 with 
respect to his claims for service connection for chronic post-
operative right forearm squamous cell carcinoma, service 
connection for a chronic bilateral hand disorder, and service 
connection for a chronic bilateral foot disorder.  

With respect to the Veteran's post-operative right forearm 
squamous cell carcinoma residuals, the June 2009 VA examiner 
opined that it was less likely than not that the Veteran's right 
forearm squamous cell cancer had onset during active service or 
that it was etiologically related to and/or increased in severity 
beyond its natural progression due to his right forearm shell 
fragment wound residuals.  However, the Board observes that the 
VA examiner did not review the claims file and did not provide a 
supporting rationale for the provided opinions.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board 
finds that the VA examination is inadequate.  The VA examiner did 
not review the claims file and did not provide a rationale for 
the provided opinion.  Therefore, the Board finds that an 
additional VA medical examination is required.  

The Veteran was also afforded a VA examination in June 2009 with 
respect to his claims for service connection for a bilateral hand 
and foot disorders to include as secondary to service-connected 
SFW residuals.  The VA examiner opined that it was less likely 
than not that the peripheral neuropathy began in service and it 
was less likely than not that the superficial shell fragment 
wounds were causing any peripheral neuropathy.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In this 
case, the June 2009 VA examiner did not provide an opinion as to 
whether the Veteran's disorders were aggravated by the service-
connected SFW residuals.  Thus, the Board finds that an opinion 
must be obtained with respect to this question.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, with respect to the Veteran's claim for service 
connection for a low back disorder to include as secondary to 
service-connected SFW residuals, the Veteran was afforded a VA 
examination in June 2009.  The VA examiner opined that there was 
no evidence to suggest that the back pain began in service.  
However, the VA examiner did not address the Veteran's 
contentions that his back pain was related to an injury during 
combat.  If the Veteran was engaged in combat with the enemy, VA 
shall accept as sufficient proof of service connection 
satisfactory lay or other evidence of service incurrence, if the 
lay or other evidence is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  As noted previously, the Veteran received 
the Purple Heart with 1 gold star due to his combat duties in 
Vietnam.  Therefore, the Veteran's claimed back injury during 
combat is presumed as it is consistent with the Veteran's combat 
duty.  As the rationale for the June 2009 negative nexus opinion 
was the absence of a back injury and, as noted above, since the 
injury occurred in combat it is not in dispute, the Board finds 
that an addendum to the June 2009 back examination is warranted 
that addresses the question of whether the Veteran's in-service 
back injury is at least as likely as not to have caused his 
currently diagnosed low back disorder.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2010).  If the examiner is unavailable, 
the Veteran must be afforded a new VA examination that includes 
such an opinion.  

Finally, the Veteran's claims of entitlement to service 
connection for post-operative right forearm squamous cell 
carcinoma residuals, service connection for a bilateral hand 
disorder, service connection for a bilateral foot disorder, and 
service connection for a low back disorder are inextricably 
intertwined with the TDIU.  In other words, if the Veteran is 
granted service connection for the aforementioned disabilities, 
this may affect the claim of TDIU.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other). Action on the Veteran's TDIU claim is therefore deferred.  
In addition, once these claims have been addressed, the RO will 
also need readjudicate the Veteran's TDIU claim with 
consideration of the Board's grant of claims herein.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of the post-operative right forearm 
squamous cell carcinoma residuals.  A copy of 
the claims folder and this REMAND must be 
made available to the examiner in conjunction 
with the examination.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner should comment as to whether it is 
at least as likely as not (50 percent or more 
degree of probability) that any post-
operative right forearm squamous cell 
carcinoma residuals are related to active 
service.  If a negative opinion is provided, 
the examiner should comment as to whether it 
is at least as likely as not (50 percent or 
more degree of probability)  that the 
Veteran's right forearm squamous cell 
carcinoma residuals were caused or aggravated 
by any service-connected SFW residuals.  The 
examiner should note that aggravation is 
defined for legal purposes as a permanent 
worsening of the underlying condition beyond 
the natural progress of the disorder, versus 
a temporary flare-up of symptoms.  If the 
examiner determines that post-operative right 
forearm squamous cell carcinoma residuals was 
aggravated by a service-connected SFW 
residuals,  the examiner should identify the 
level of disability caused by the SFW 
residuals, to the extent possible.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  If possible, return the claims file to 
the examiner who conducted the June 2009 VA 
examination with respect to the bilateral 
foot disorder and bilateral hand disorder and 
ask him to provide a complete rationale for 
all conclusions reached.  The examiner should 
comment as to whether it is at least as 
likely as not (50 percent or more degree of 
probability)  that any bilateral hand 
disorder or bilateral foot disorder is 
related to active service.  If a negative 
opinion is provided, the examiner should 
comment as to whether it is at least as 
likely as not (50 percent or more degree of 
probability) that the Veteran's bilateral 
hand disorder/bilateral foot disorder was 
caused or aggravated by the service-connected 
SFW residuals.  The examiner should note that 
aggravation is defined for legal purposes as 
a permanent worsening of the underlying 
condition beyond the natural progress of the 
disorder, versus a temporary flare-up of 
symptoms.  If the examiner determines that 
the bilateral hand disorder and/or bilateral 
foot disorder was aggravated by service-
connected SFW residuals, the examiner should 
identify the level of disability caused by 
the SFW residuals, to the extent possible.  

If it is not possible to return the claims 
file to the examiner who conducted the June 
2009 VA examination, please schedule the 
Veteran for a VA examination to evaluate his 
bilateral hand disorder and bilateral foot 
disorder.  A copy of the claims folder and 
this REMAND must be made available to the 
examiner in conjunction with the examination.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should fully explain 
all conclusions reached.  The examination 
report must include responses to the each of 
the following items: 

The examiner should comment as to whether it 
is at least as likely as not (50 percent or 
more degree of probability)  that any 
bilateral hand disorder or bilateral foot 
disorder is related to active service.  

If a negative opinion is provided, the 
examiner should comment as to whether it is 
at least as likely as not (50 percent or more 
degree of probability) that the Veteran's 
bilateral hand disorder/bilateral foot 
disorder was caused or aggravated by the 
service-connected SFW residuals.  The 
examiner should note that aggravation is 
defined for legal purposes as a permanent 
worsening of the underlying condition beyond 
the natural progress of the disorder, versus 
a temporary flare-up of symptoms.  If the 
examiner determines that the bilateral hand 
disorder and/or bilateral foot disorder was 
aggravated by service-connected SFW 
residuals, the examiner should identify the 
level of disability caused by the SFW 
residuals, to the extent possible.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  If possible, return the claims file to 
the examiner who conducted the June 2009 VA 
examination with respect to the low back 
disorder and ask him to provide a complete 
rationale for all conclusions reached.  The 
examiner should comment as to whether it is 
at least as likely as not (50 percent or more 
degree of probability) that the Veteran's in-
service back injury, which occurred in combat 
and therefore is not in dispute, caused his 
currently diagnosed low back disorder.  If a 
negative opinion is provided, the examiner 
should comment as to whether it is at least 
as likely as not (50 percent or more degree 
of probability) that the Veteran's low back 
disorder was caused or aggravated by the 
service-connected SFW residuals.  The 
examiner should note that aggravation is 
defined for legal purposes as a permanent 
worsening of the underlying condition beyond 
the natural progress of the disorder, versus 
a temporary flare-up of symptoms.  If the 
examiner determines that the low back 
disorder was aggravated by service-connected 
SFW residuals, the examiner should identify 
the level of disability caused by the SFW 
residuals, to the extent possible.  

If it is not possible to return the claims 
file to the examiner who conducted the June 
2009 VA examination, please schedule the 
Veteran for a VA examination to evaluate his 
low back disorder.  A copy of the claims file 
and this REMAND must be made available to the 
examiner in conjunction with the examination.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should fully explain 
all conclusions reached.  The examination 
report must include responses to the each of 
the following items: 

The examiner should comment as to whether it 
is at least as likely as not (50 percent or 
more degree of probability) that the 
Veteran's in-service back injury, which 
occurred in combat and therefore is not in 
dispute, caused his currently diagnosed low 
back disorder.  

If a negative opinion is provided, the 
examiner should comment as to whether it is 
at least as likely as not (50 percent or more 
degree of probability) that the Veteran's low 
back disorder was caused or aggravated by the 
service-connected SFW residuals.  The 
examiner should note that aggravation is 
defined for legal purposes as a permanent 
worsening of the underlying condition beyond 
the natural progress of the disorder, versus 
a temporary flare-up of symptoms.  If the 
examiner determines that the low back 
disorder was aggravated by service-connected 
SFW residuals, the examiner should identify 
the level of disability caused by the SFW 
residuals, to the extent possible.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  If the benefits sought are not granted, 
the Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case with respect to the aforementioned 
issues, to include entitlement to a TDIU.  
The TDIU issue must also include 
consideration of the issues addressed by the 
Board's decision herein, and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


